WELLS
FARGO


[logo]
         

AMENDMENT OT ACCOUNT PURCHASE AGREEMENT

       This Agreement shall modify that certain Account Purchase Agreement dated
December 1, 2003, as amended (the "Agreement"), by and between Wells Fargo Bank,
National Association, acting through its Wells Fargo Business Credit operating
division ("WFBC") formerly known as Wells Fargo Business Credit, Inc, and
Datatek Group Corporation ("Customer").

       For good and valuable consideration the receipt and sufficiency of which
is hereby acknowledged, WFBC and Customer agree to amend the Agreement as
follows:

Section 6.06 shall now read, Minimum and Accommodation Fee

: Customer shall pay a Minimum Fee per month n the amount of $20,000 during the
term of this Agreement (and any extension hereof) and Customer shall pay any
deficiency between the Minimum Fee and the fees calculated under Section 2.12
hereof on the 15
th
day of the next calendar month. Customer shall pay an Accommodation fee in the
amount of $1,400 for each month the Agreement is renewed.



Section 9.01 shall now read,

This Agreement shall continue in full force and effect until the earliest of (a)
December 31, 2005; (b) any date agreed to in writing by the parties hereto, (c)
upon at least 5 days written notice by Customer; or (d) any date set by WFBC in
writing that the Customer wishes to terminate this Agreement. On the date of
termination, all obligations owing by the Customer to WFBC, including any unpaid
Minimum Fees for the one-month term, shall be accelerated and become immediately
due and payable in full without further notice or demand.



WELLS FARGO BANK, NATIONAL ASSOCIATION

Datatek Group Corporation

By: _______________________________________
                            (Sign)

By: /s/ J. Michael Moore
                            (Sign)

By: _______________________________________
                            (Print)

By: J. Michael Moore
                     (Print)

Title: ______________________________________

Title: CEO

Date: ______________________________________

Date: 11-28-05

VALIDITY GUARANTOR CONSENT AND AGREEMENT

Each undersigned Guarantor consents to the within Amendment to Account Purchase
Agreement and agrees that the execution thereof by WFBC and Customer shall not
impair or otherwise affect the Guarantor's obligations and duties to WFBC with
regard to the Agreement, as amended, all of which are hereby reaffirmed. This
consent and agreement shall be effective as of the effective date of the
Amendment.

/s/ J. Michael Moore
(

Individually as validity Guarantor, J. Michael Moore)

Date: 11-28-05

(See attached validity Guaranty dated
December 1st, 2003. Same terms apply.)

Initials: J.M.M.
11/28/05

 

 

 

WELLS
FARGO
[logo]

         

VALIDITY GUARANTY

       This Guaranty, dated as of December 1st, 2003, is made by J. Michael
Moore (the "Guarantor"), for the benefit of Wells Fargo Business Credit, Inc., a
Minnesota corporation (with its successors and assigns, the "WFBCI").

       WFBCI and Management Alliance Corporation (the "Customer"), are parties
to an account Purchase Agreement dated December 1, 2003 (the "Agreement")
herewith pursuant to which WFBCI shall purchase accounts receivable from the
Customer and may make financial accommodations to the Customer.

       As a condition to entering into the Agreement and extending such
accommodations to the Customer, WFBCI has required the execution and delivery of
this Guaranty.

       ACCORDINGLY, the Guarantor, in consideration of the premises and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, hereby agrees as follows:

Definitions

. Capitalized terms used
in this Guaranty shall have the meanings given to them in the Agreement unless
otherwise defined herein.



Guaranty

. The Guarantor does hereby absolutely and unconditionally, represent(s),
warrant (s) and guarantee(s) to WFBCI that:



The full and prompt payment of any and all obligations of Customer that arise
out or relate to payment shortfalls resulting from Account Debtors taking
discounts; the sale by Customer of Accounts relating to unbilled services and
the sale by Customer of Accounts for permanent placements.

All Accounts will be subsisting, valid, genuine and authentic and will represent
bona fide and existing obligations of bona fide buyers of goods and services
from the Customer in the ordinary course of the Customer's business without
offset or defense.

All Eligible Accounts will be due and owing in accordance with the terms
governed by the agreement and other present and future agreements between the
Customer and WFBCI when reported to WFBCI by the Customer.

The Customer will promptly remit to WFBCI all proceeds from its Accounts and
other Collateral as required by the terms of the Agreement and other present and
future agreements between the Customer and WFBCI.

All Inventory and Collateral (i) will be bona fide and existing Inventory of the
Customer; (ii) will be owned by the Customer and will be possessed by the
Customer or its agent; (ii) will not be subject to any lien or security interest
except as permitted by WFBCI; and (iv) will be maintained only at the locations
designated in the Agreement, unless the Customer obtains wFBCI's prior written
consent.

All reports, statements and schedules of the Customer submitted to wFBCI
pursuant to the Agreement and other present and future agreements between the
Customer and WFBCI will be true and accurate in all respects.

Guarantor's Liability

. In the event of any breach of the warranties and representations herein
contained, the Guarantor will be liable to WFBCI for any loss or damage suffered
by WFBCI as a result of such breach, and for costs, expenses and reasonable
attorneys' fees incurred by WFBCI in connection therewith.



Tax Returns and Financial Statements

. On or before April 15th of each year, the Guarantor shall deliver to WFBCI a
[copy of Guarantor's tax return for the prior year with all schedules and
attachments thereto, and] a personal financial statement as of December 31st of
the prior year.



WFBCI's Acts

. WFBCI will not be chargeable for nor will the Guarantor be relieved from
liability hereunder because of any negligence, mistake, act or omission of WFBCI
or its agents in making examinations, investigations or advances or receiving
collections under the Agreement or other present and future agreements between
the Customer and WFBCI.



Waiver

. The guarantor hereby waives: notice of acceptance hereof, notice of extensions
of credit from time to time by WFBCI to the Customer, presentment for payment,
demand, protest, notice of dishonor, notice of default, notice of nonpayment and
all other notices to which the Guarantor might otherwise be entitled.
Furthermore, the Guarantor waives any defense which the Guarantor may have by
reason of any defense which the Customer may have against WFBCI other than the
payment, satisfaction and performance of all obligations owed to WFBCI by the
Customer. The Guarantor agrees that WFBCI may, at any time, without notice to or
assent from the Guarantor and without affecting the Guarantor's liability,
compromise, exchange, surrender or release, on terms satisfactory to WFBCI or by
operation of law or otherwise, any Collateral held by it or any of its rights
against the Customer and any other obligors or guarantors. The Guarantor agrees
that WFBCI will be under no obligation to marshal any assets in favor of the
Guarantor or against or in payment of any or all of the obligations to WFBCI.



Subrogation rights

. The Guarantor will not exercise or enforce any right of contribution,
reimbursement, recourse or subrogation available to the Guarantor as to any of
the Customer's obligations to WFBCI, whenever incurred and of whatever type of
description, or against any person liable therefore, or as to any collateral
whenever incurred and of whatever type or description, or against any person
liable therefore, or as to any collateral security therefore, unless and until
all of the Customer's obligations to WFBCI shall have been fully paid and
discharges.



Termination

. This Guaranty may not be terminated by the Guarantor until all of the
Customer's obligations to WFBCI have been paid in full or otherwise satisfied
and the Guarantor provides WFBCI with written notice of the termination of this
Guaranty.



Miscellaneous

. This Guaranty shall be effective upon delivery to WFBCI, without further act,
condition or acceptance by WFBCI, shall be binding upon the Guarantor and the
Guarantor's heirs, representatives, successors and assigns and shall inure to
the benefit of WFBCI and its participants, successors and assigns. Any
invalidity or unenforceability of any provision or application of this Guaranty
shall not affect other lawful provisions and application thereof, and to this
end the provisions of this Guaranty are declared to be severable. This Guaranty
may not be waived, modified, amended, terminated, released or otherwise changed
except by a writing signed by the Guarantor and WFBCI. This Guaranty shall be
governed by and construed in accordance with the substantive laws (other than
conflict laws) of the State of Colorado. The Guarantor irrevocably The
undersigned hereby (v) consents to the personal jurisdiction of the state and
federal courts located in the State of Colorado in connection with any
controversy related to this Guaranty; (vi) waives any argument that venue in any
such forum is not convenient, (vii) agrees that any litigation initiated by
WFBCI or the undersigned in connection with this Guaranty shall be venued in
either the District Court of Denver County, Denver Colorado, or the United
States District Court, District of Colorado; and (viii) agrees that a final
judgment in any such suit, action or proceeding shall be conclusive and may be
enforced in other jurisdiction by suit on the judgment or in any other manner
provided by law.



2

 

THE GUARANTOR WAIVES NOTICE OF WFBCI'S ACCEPTANCE HEREOF AND WAIVES THE RIGHT TO
TRIAL BY JURY IN ANY ACTION BASED ON OR PERTAINING TO THIS GUARANTY.

     10.     Acknowledgement. The Guarantor acknowledges that it or s/he has
read this Guaranty in its entirety has consulted such legal, tax or other
advisors as it or s/he deems appropriate and understands and agrees to each of
the provisions of this Guaranty and further acknowledges that it or s/he has
entered into this Guaranty voluntarily.

Dated this December 1st, 2003.

/s/ J. Michael Moore


J. Michael Moore
###-##-####
10670 North Central Expressway, Suite 600
Dallas, TX 75230



 

 

3